Citation Nr: 0828275	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-11 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for loss of vision, 
bilateral eyes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2006 decision and notice of decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim for service 
connection for loss of vision in both his eyes.  The veteran 
filed a timely Notice of Disagreement (NOD) in February 2007, 
and, subsequently, in March 2007, the RO provided a Statement 
of the Case (SOC).  Thereafter, in April 2007, the veteran 
filed a timely substantive appeal. 

After the RO forwarded the veteran's file to the Board, the 
agency of original jurisdiction (AOJ) submitted to the Board 
a VA medical record, without a waiver of the veteran's 
procedural right to have the evidence initially reviewed by 
the RO.  38 C.F.R. § 20.1304(c).  The additional evidence 
consists of an April 2008 eye examination, indicating that 
the veteran has amblyopia of the right eye and that the 
visual acuity in his left eye was 20/25.  As this evidence 
does not have bearing on the questions of whether the 
veteran's amblyopia of the right eye or hyperpigmentation of 
both retinae was subjected to a superimposed disease or 
injury during service, which created an additional disability 
and does not show a diagnosis of any other eye disorder; 
referral to the RO for initial review is not required.  38 
C.F.R. § 20.1304(c).  That is, as discussed in more detail in 
the analysis below, the medical evidence shows that veteran 
has been diagnosed with congenital eye disorders only and, by 
definition, such pre-existed service.  The service medical 
evidence shows no eye injury or incurrence of an additional 
eye disorder.  The recently received medical evidence merely 
confirms that the veteran has the same eye disorder noted 
prior to and during service (ambylopia of the right eye); the 
record continues to be devoid of any competent evidence that 
links a current eye disorder to service or that shows that a 
pre-existing eye disorder was worsened during service.   

The veteran did not request a hearing on this matter.

FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for the veteran's bilateral loss of vision has 
been obtained; the veteran has been provided notice of the 
evidence necessary to substantiate this claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to this claim that he has not submitted to 
VA.

2.  The service medical records show amblyopia of the right 
eye and hyperpigmentation of the retinae, which are 
congenital in nature.

3.  The service medical records do not show that the veteran 
sustained an eye injury or had any other eye disease during 
service and the slight loss of vision of the right eye noted 
upon entry into service was no worse upon the separation 
examination. 

4.  There is no medical evidence or competent opinion that 
shows that the veteran has a current eye disorder that began 
or was worsened during active service. 


CONCLUSIONS OF LAW

Service connection for a bilateral eye disorder with loss of 
vision is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims. The VA has issued 
final regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
the VA with respect to the duty to assist the veteran with 
the claim.  In the instant case, the Board finds that the VA 
fulfilled its duties to the veteran under the VCAA.  

a.  Duty to Notify.  The VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board 
concludes that the August 2006 letter sent to the veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim.  Id., at 484, 486.  Those five elements include: (1) 
the veteran's status; (2) the existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) the degree of disability; and (5) the 
effective date of the disability.  Id., at 484.  The Court 
held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require the VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.

The August 2006 letter from the RO satisfies these mandates.  
With respects to the Dingess requirements, the letter 
provided notice of the type of evidence necessary to 
establish a disability rating and the potential effective 
date for the veteran's claim.  It also apprised the veteran 
of the type of evidence needed to establish his service 
connection claim, namely, proof of: (a) an injury in military 
service or disease that began in or was made worse during 
military service, or an event in service causing injury or 
disease; (b) a current physical or mental disability; and (c) 
a relationship between the current disability and an injury, 
disease, or event in service.  The letter clearly disclosed 
the VA's duty to obtain certain evidence for the veteran, 
such as medical records, employment records, and records held 
by any Federal agency, provided that the veteran gave consent 
and supplied enough information to enable their attainment.  
It made clear that although the VA could assist the veteran 
in obtaining these records, he carried the ultimate burden of 
ensuring that the VA received all such records.  The letter 
additionally apprised the veteran that the VA would schedule 
a medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  It also specifically asked the veteran to provide 
the VA with any other supporting evidence or information in 
his possession, and then apprised him of the manner in which 
the VA calculates disability ratings and assigns effective 
dates.  Thus, the Board finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and the VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [AOJ] decision on a 
service-connection claim."  The Board notes that the August 
2006 VCAA notification letter was furnished to the veteran 
prior to the November 2006 RO decision that is the subject of 
this appeal.

b.  Duty to Assist.  The Board also finds that all necessary 
assistance has been provided to the veteran. The evidence 
includes service medical records, a statement from the 
veteran and a report of a recent eye examination.  The 
medical evidence shows congenital eye disorders with no 
superimposed in-service injury or disease.  The recent eye 
examination merely confirms what was apparent during service: 
amblyopia of the right eye.  There is no medical evidence of 
an acquired eye disorder.  Based on a review of the evidence, 
the Board finds that there is sufficient competent evidence 
to make a decision on the claim.  Therefore, there is no duty 
to provide another examination or medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Service Connection

a.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." 38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

b.  Factual Background.  The veteran contends that service 
connection is warranted for a loss of vision in both eyes.  A 
pre-induction clinical evaluation, completed in November 
1967, included an eye examination.  Distant visual acuity of 
the right eye was recorded as 20/40, correctable to 20/25.  
Near visual acuity of the right eye was measured at J-8 under 
the Jaeger measurement system, correctable to J-2.  The left 
eye's distant visual acuity was noted to be 20/20 and the 
near visual acuity was J-1.  The examiner diagnosed amblyopia 
of the right eye; and hyperpigmentation of the retinae, in 
the right eye more than the left eye, especially in the 
periphery of the eyes.  A November 1967 pre-induction service 
medical record indicated that the hyperpigmentation of the 
retinae was congenital and not progressive.  A February 1968 
service medical record noted that the veteran did know how 
long his vision had been faulty or if had suffered any injury 
to his eyes.  The veteran's isolated right eye vision was 
measured at 20/30 and the left eye visual acuity was 20/20; 
and refractive amblyopia of the right eye was noted in the 
report.  Another February 1968 service medical record stated 
that the veteran had a "lazy" right eye that reduced his 
vision, noted that the condition was permanent, and 
recommended that the veteran be assigned to service duties 
not requiring good binocular vision or depth perception.  A 
January 1970 clinical examination, given prior to the 
veteran's discharge from service, included an eye 
examination.  The veteran's distant visual acuity in his 
right eye was measured at 20/40 and his near visual acuity 
was 20/50.  The visual acuity in his left eye, measured for 
both distant and near vision, was 20/20.  The examiner noted 
that the veteran had a "lazy" right eye.

The April 2007 substantive appeal of the RO's denial of the 
claim for bilateral vision loss indicated the veteran's 
belief that, having been found fit to serve with amblyopia, 
he should be service-connected for the condition.    

c.  Analysis.  Having reviewed the evidence of record, the 
Board finds that the veteran does not have an eye disorder 
that was incurred or aggravated during service, nor does he 
have an eye disorder that is causally linked to any incident 
of active duty.  The medical evidence in the record indicates 
that the veteran's vision did not change during service.  The 
November 1967 pre-induction clinical examination noted that 
the veteran's uncorrected distant visual acuity was 20/20 in 
the left eye and 20/40 in the right eye.  The January 1970 
pre-discharge clinical examination reported the same 
findings.  The record contains no medical evidence suggesting 
that the veteran sustained an eye injury or had any other eye 
disease during service, with or without loss of vision.  As 
such, the evidence of record does not support the veteran's 
claim for service connection for a loss of vision in either 
eye.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

As for the veteran's pre-existing eye disorders, the veteran 
was diagnosed with ambylopia and hyperpigmentation of the 
retinae in November 1967, prior to his entry into service.  
Amblyopia is a congenital defect defined as impairment of 
vision without a detectable organic lesion of the eye. See 
Dorland's Illustrated Medical Dictionary 57 (30th ed. 2003).  
The medical evidence, specifically the November 1967 service 
medical record, indicates that the hyperpigmentation of the 
retinae is a congenital defect as well.

Generally, congenital defects are not diseases for VA 
compensation purposes.  38 C.F.R. § 3.303(c); see also 38 
C.F.R. § 4.9; see also, e.g., Winn v. Brown, 8 Vet. App. 510, 
516 (1996).  In the absence of a superimposed disease or 
injury, service connection may not be allowed for congenital 
defects or refractive errors of the eyes, even if visual 
acuity decreased in service, as these are not diseases or 
injuries within the meaning of applicable legislation 
relating to service connection.  Id.  Thus, VA regulations 
specifically prohibit service connection for either a 
congenital defect or a refractive error of the eye unless 
such a defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection 
may not be granted for defects of congenital, developmental 
or familial origin, unless the defect was subject to a 
superimposed disease or injury).  There is no medical 
evidence in the record indicating that either the veteran's 
ambylopia or hyperpigmentation of the retinae was aggravated 
by a superimposed disease or injury during service, resulting 
in an additional disability.  Therefore, neither disorder may 
be service-connected.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for a bilateral eye 
disorder with loss of vision must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

ORDER

Service connection for a bilateral eye disorder with loss of 
vision is denied.



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


